Exhibit NEWSRELEASE RAMBUS REPORTS THIRD QUARTER EARNINGS Revenue of $27.9 million, loss per share of $0.26 cents for the third quarter LOS ALTOS, Calif. – October22, 2009 – Rambus Inc. (NASDAQ:RMBS), one of the world’s premier technology licensing companies specializing in high-speed memory architectures, today reported financial results for the third quarter of 2009. Revenue for the third quarter of 2009 was $27.9 million, up 3.3% sequentially from the second quarter of 2009 primarily dueto higher variable royalty revenue.As compared to the third quarter of 2008, revenue was down 5.3% primarily due to lower contract revenue. Revenue for the nine months ended September 30, 2009 was $82.2 million, down 21.6% over the same period of last year primarily due to revenue recognized from Elpida during the first half of “The recovery in chip sales following an industry overcorrection, and modest growth in our focus markets, helped deliver revenues at the high end of our guidance,” said Harold Hughes, president and chief executive officer at Rambus. “While there is much work ahead, we continue to progress in our strategy of creating and licensing innovations that make great computing and consumer electronics products possible.” Total costs and expenses for the third quarter of 2009 were $48.5million, which included $7.7 million of stock-based compensation expenses and $0.1million for previous stock-based compensation restatement and related legal expenses.This is compared to total costs and expenses of $49.3million for the second quarter of 2009, which included $7.9 million of stock-based compensation expenses and a net recovery of $0.4million for previous stock-based compensation restatement and related legal expenses.
